Citation Nr: 0948940	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-31 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for chronic cervical 
spine strain.

2.  Entitlement to a compensable rating for residuals of a 
right ankle sprain.

3.  Entitlement to a compensable rating for residuals of a 
left ankle sprain.

4.  Entitlement to a compensable rating for right foot 
eczema.

5.  Entitlement to a compensable rating for headaches.


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 2000 to December 2005.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2006 rating decision by the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

Per his request, the Veteran was scheduled for a 
videoconference hearing in October 2009.  He subsequently 
indicated that he failed to appear for such hearing because 
he was unable to get to the RO, and requested that the Travel 
Board hearing be rescheduled.  The Board granted the request 
under the provisions of 38 C.F.R. § 20.704.

Since Travel Board hearings are scheduled by the RO, see 
38 C.F.R. § 20.704(a),  the case is REMANDED for the 
following action:

The RO should arrange for the Veteran to 
be scheduled for a Travel Board hearing 
before a Veterans Law Judge, and provide 
him with written notification of the date, 
time, and location of said hearing.

The claims should then be processed in accordance with 
standard appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

